 

Exhibit 10.1

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO BORROWER THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.

Senior Secured Convertible Promissory Note

$4,000,000

April 2, 2013

 

FOR VALUE RECEIVED, REMARK MEDIA, INC., a Delaware corporation (“Borrower”),
hereby promises to pay to the order of DIGIPAC, LLC, a Delaware limited
liability company (“Lender”), the principal sum of Four Million Dollars
($4,000,000) (the “Principal Amount”), in lawful money of the United States of
America and in immediately available funds.

            1.            Maturity.  The unpaid Principal Amount plus accrued
and unpaid interest thereon shall be due and payable on the second anniversary
of the date of this Note (the “Maturity Date”), unless converted prior thereto
pursuant to Section 4, which Maturity Date may be extended only pursuant to a
writing signed by Borrower and Lender.

            2.            Interest.  Borrower further promises to pay interest
on the unpaid Principal Amount of this Note at a rate per annum equal to six and
67/100 percent (6.67%) for the first year of this Note.  For the period
commencing April 2, 2014 and thereafter Borrower further promises to pay
interest on the unpaid Principal Amount of this Note at a rate per annum equal
to eight and 67/100 percent (8.67%).  Interest will be computed on the basis of
a 365 or 366-day year, as applicable, and the actual number of days
elapsed.  Interest shall be payable quarterly in arrears to Lender on the last
day of each quarter commencing on the first such date to occur after the
execution of this Note.

            3.            Prepayment.  Borrower may prepay this Note, in full or
in part, at any time prior to the Maturity Date if, and only if, Borrower
provides Lender at least fifteen (15) days’ prior written notice of such
prepayment.

            4.            Conversion of the Note.

4.1      Subject to and upon compliance with the terms and provisions of this
Note, at any time from and after the Shareholder Approval Date (as defined in
Section 4.3 below) (and the additional requirements of Section 4.4) below with
respect to a conversion initiated by the Borrower), Lender or Borrower shall
have the right to convert the unpaid Principal Amount of, and interest due
under, this Note into shares of common stock of Borrower as set forth below.



--------------------------------------------------------------------------------

 

(a)      At any time on or prior to the Maturity Date (or after the Maturity
Date if Borrower has failed to timely repay the unpaid Principal Amount plus
accrued and unpaid interest thereon on the terms of this Note), Lender shall
have the option, upon Lender’s written notice to Borrower, (or Borrower shall
have the option, upon Borrower’s written notice to Lender) to elect to convert
the outstanding and unpaid Principal Amount or any portion thereof, plus, at
Lender’s election (or at Borrower’s election if the Borrower elected to
convert), any accrued and unpaid interest thereon (collectively, the “Conversion
Amount”), into fully paid and non-assessable shares of the common stock (“Common
Stock”) of Borrower at the Common Stock Conversion Price (as defined in Section
4.1(c)) (the “Common Stock Conversion”).  To the extent that the entire amount
due under the Note is not converted into Common Stock, the Borrower will deliver
a new note with similar terms and conditions as this Note which will reflect the
remaining amounts owed to Lender under this Note. 

(b)      The number of shares of Common Stock to be issued upon conversion of
this Note pursuant to this Section 4.1 shall be determined by dividing (i) the
Conversion Amount by (ii) the Common Stock Conversion Price.  Borrower shall
issue and deliver to Lender certificates or cause book entries to be made by its
transfer agent evidencing such Common Stock within five (5) business days after
the Common Stock Conversion.

(c)      The “Common Stock Conversion Price” shall be equal to $2.00.

(d)      Borrower will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of Common Stock upon the
full conversion of this Note.

(e)      The number of shares of Common Stock issuable upon the exercise of
Lender’s and Borrower’s conversion rights contained in this Section 4.1 shall be
subject to adjustment from time to time upon the happening of certain events, as
follows:

(i)      Splits and Subdivisions.  If Borrower should at any time or from time
to time prior to any conversion in accordance with this Section 4.1 (the
“Conversion Date”), if any, fix a record date for the effectuation of a split or
subdivision of the outstanding shares of Common Stock or the determination of
the holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or Common Stock Equivalents, then, as
of such record date (or the date of such distribution, split or subdivision if
no record date is fixed), the Common Stock Conversion Price shall be
proportionately decreased and the number of shares of Common Stock which this
Note is



2

 

--------------------------------------------------------------------------------

 

convertible into pursuant to this Section 4.1 shall be appropriately increased
in proportion to such increase of outstanding shares.

(ii)    Combination of Shares.  If prior to the Conversion Date, if any, the
number of shares of Common Stock outstanding at any time after the date hereof
is decreased by a combination of the outstanding shares of Common Stock, the
Common Stock Conversion Price shall be proportionately increased and the number
of shares of Common Stock which this Note is convertible into pursuant to this
Section 4.1 shall be appropriately decreased in proportion to such decrease in
outstanding shares.

(iii)  Merger or Consolidation.  If at any time or from time to time prior to
the Conversion Date, if any, there shall be a capital reorganization of
Borrower’s equity securities (other than a subdivision, combination,
reclassification or exchange of shares provided for elsewhere in this Section
4.1(e)) or a merger or consolidation of Borrower with or into another
corporation, then as a part of such reorganization, merger or consolidation,
provision shall be made so that Lender shall thereafter exclusively be entitled
to receive upon the conversion of this Note in accordance with this Section 4.1,
the number of shares of stock or other securities or other property (including,
if applicable, cash) (or any combination thereof) to which a holder of the
number of shares of Common Stock (or of any shares of stock or other securities
or other property (including, if applicable, cash) (or any combination thereof)
which may be) issuable upon the conversion of this Note pursuant to this Section
4.1 would have received if this Note had been converted into Common Stock in
accordance with this Section 4.1 immediately prior to such reorganization,
merger or consolidation.

(iv)    Reclassification, Conversion or Reorganization.  If the Common Stock (or
any shares of stock or other securities which may be) issuable upon the
conversion of this Note in accordance with this Section 4.1 shall be changed
into the same or different number of shares of any class or classes of stock,
whether by capital reorganization, conversion, reclassification or otherwise
(other than a subdivision or combination of shares or stock dividend provided
for in clauses (i) or (ii) of this Section 4.1(e) above, or a reorganization,
merger or consolidation provided for in clause (iii) of this Section 4.1(e)
above), then and in each such event Lender shall exclusively be entitled to
receive upon the conversion of this Note pursuant to this Section 4.1 the kind
and amount of shares of stock or other securities or other property (including,
if applicable, cash) (or any combination thereof) upon such reorganization,
conversion, reclassification or other change, to which a holder of the number of
shares of Common Stock (or of any shares of stock or other securities or other
property (including, if applicable, cash) (or any combination thereof) which may
be) issuable upon the conversion of this Note pursuant to this Section 4.1 would
have received if this Note had been converted into Common Stock pursuant to this
Section 4.1 immediately prior to such reorganization, conversion,
reclassification or other change, all subject to further adjustment as provided
herein.



3

 

--------------------------------------------------------------------------------

 

(v)      Notice of Adjustments and Record Dates.  Borrower shall promptly notify
Lender in writing of each adjustment or readjustment of the Common Stock
Conversion Price hereunder and the number of shares of Common Stock issuable
upon the conversion of this Note pursuant to this Section 4.1.  Such notice
shall state the adjustment or readjustment and show in reasonable detail the
facts on which that adjustment or readjustment is based.  In the event of any
taking by Borrower of a record of the holders of Common Stock for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, Borrower shall notify Lender in writing of such record date
at least twenty (20) days prior to the date specified therein.

(vi)    No Impairment.  Borrower shall not avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by
Borrower, but shall at all times in good faith assist in the carrying out of all
the provisions of this Note.  Without limiting the generality of the foregoing,
Borrower (i) shall reserve and keep available a number of its authorized shares
of Common Stock, free from all preemptive rights, which shall be sufficient to
permit the conversion of this Note in accordance with this Section 4.1 and (ii)
shall take all such action as may be necessary or appropriate in order that all
shares of Common Stock as may be issued pursuant to the conversion of this Note
in accordance with this Section 4.1 shall, upon issuance, be validly issued,
fully paid and nonassessable.

4.2      Method of Conversion.  This Note may be converted by Lender or Borrower
only as described in this Section 4.  Lender agrees to deliver the original of
this Note (or an affidavit to the effect that this Note has been lost, stolen or
destroyed and an agreement acceptable to Borrower whereby Lender agrees to
indemnify Borrower from any loss incurred by it in connection with this Note)
upon the Common Stock Conversion for cancellation.  Furthermore, Lender hereby
agrees to execute and deliver to Borrower all transaction documents reasonably
requested by Borrower in connection with the Common Stock Conversion, including
a subscription agreement and other ancillary agreements (if requested), with
customary representations and warranties and transfer restrictions.

4.3      Shareholder Approval.   Notwithstanding anything contained herein to
the contrary, Section 4.1 of this Note shall not become effective unless and
until the shareholders of Borrower approve such Section at an annual or special
meeting of Borrower’s shareholders (the “Shareholders’ Meeting”) by at least the
minimum vote required under applicable law and the rules and regulations of the
Nasdaq Stock Market.  In the event Section 4.1 is approved by Borrower’s
shareholders in accordance with applicable law and the rules and regulations of
the Nasdaq Stock Market, Borrower and Lender shall be entitled to exercise their
rights under such Section from and after the date of such approval (the
“Shareholder Approval Date”).  At the next Shareholders’ Meeting,
 Borrower shall take all actions necessary for Borrower’s shareholders to
consider and vote upon the approval of such Section, including by sending
notices and a statement containing relevant information regarding such Section
to Borrower’s shareholders entitled to vote at



4

 

--------------------------------------------------------------------------------

 

the Shareholders’ Meeting. Borrower hereby agrees to recommend to its
shareholders that they authorize and approve such Section, and Borrower shall
include such recommendation in the notices and statement Borrower sends to its
shareholders prior to the Shareholders’ Meeting. Borrower shall also take all
lawful actions to solicit proxies from its shareholders to obtain the required
vote.

4.4      Additional Requirement for Conversion by Borrower.  In addition to the
requirements of Section 4.3, commencing April 2, 2014, the Borrower may not
elect to have this Note converted into Common Stock pursuant to Section 4.1 of
this Note unless the VWAP (as hereinafter defined) for the Borrower’s Common
Stock is at least 150% of the Common Stock Conversion Price for at least 30 out
of the 40 trading days immediately prior to the date that the Borrower elects to
convert. For the purposes of this Note, VWAP means, for any date, the daily
volume weighted average price of the Company’s Common Stock for such date (or
the nearest preceding date on which the Common Stock actually traded) on the
Nasdaq-CM, or such other trading market on which the Common Stock is then listed
or quoted, as reported by NASDAQ VWAP.

            5.            Representations and Warranties of Borrower.  As a
material inducement of the Lender to make the loan evidenced by this Note, the
Borrower represents and warrants to the Lender that:

5.1      Organization; Powers.  The Borrower:  (a) is a corporation duly
organized, validly existing and in good standing under the laws of Delaware; (b)
has all requisite corporate power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (c) is qualified
to do business and is in good standing in all jurisdictions in which the nature
of the business conducted by it makes such qualification necessary, except (with
respect to subsections (b) and (c)) where the failure to do so could not
reasonably be expected to result in a material adverse effect on the property,
business, operations, condition (financial or otherwise), prospects, liabilities
or capitalization of the Borrower.

5.2      Authorization; Enforceability.  Borrower has all necessary corporate
power, authority and legal right to execute, deliver and perform its obligations
under this Note and the Security Agreement (as defined below); the execution,
delivery and performance by Borrower of this Note and the Security Agreement
have been duly authorized by all necessary corporate action on its part
(including, without limitation, any required shareholder approvals); and each of
this Note and the Security Agreement has been duly and validly executed and
delivered by Borrower and constitutes, and the Security Agreement when executed
and delivered by Borrower will constitute, its legal, valid and binding
obligations, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless



5

 

--------------------------------------------------------------------------------

 

of whether such enforceability is considered in a proceeding in equity or at
law).  Specifically, this Agreement and the Security Agreement and the
transactions contemplated hereby and thereby have been approved by Borrower in
accordance with Section 144 of the Delaware General Corporation Law.

5.3      Approvals.  No authorizations, approvals or consents of, and no filings
or registrations with, any governmental authority or agency, or any securities
exchange, are necessary for the execution, delivery or performance by Borrower
of this Note and the Security Agreement or for the legality, validity or
enforceability hereof or thereof, except for filings and recordings in respect
of the security interest created pursuant to the Security Agreement and filings
required under the Securities Exchange Act of 1934, as amended (the “1934 Act”).

5.4      No Breach.  None of the execution and delivery of this Note and the
Security Agreement, the consummation of the transactions herein and therein
contemplated or compliance with the terms and provisions hereof and thereof will
conflict with or result in a breach of, or require any consent under, the
charter or by-laws of Borrower, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Borrower is a party or by which
any of them or any of their property is bound or to which any of them is
subject, or constitute a default under any such agreement or instrument, or
(except for the security interest created pursuant to the Security Agreement)
result in the creation or imposition of any lien upon any property of the
Borrower pursuant to the terms of any such agreement or instrument.

5.5      Litigation.  Except for the litigation matter filed by FOLIOfn against
MyStockFund Securities, Inc.,  there are no legal or arbitral proceedings, or
any proceedings by or before any governmental authority, now pending or (to the
knowledge of Borrower) threatened against Borrower that, if adversely
determined, could (either individually or in the aggregate) have a material
adverse effect on the property, business, operations, condition (financial or
otherwise), prospects, liabilities or capitalization of the Borrower.

5.6      Compliance with Laws and Agreements.  Borrower is in compliance with
all laws, regulations and orders of any governmental authority applicable to it
or its property and all agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a material adverse effect on the
property, business, operations, condition (financial or otherwise), prospects,
liabilities or capitalization of the Borrower.

5.7      Capitalization.  The authorized capital stock of Borrower consists, on
the date hereof, of 20,000,000 shares of common stock, $0.001 par value, of
which 7,181,744 shares are duly and validly issued and outstanding, each of
which shares is fully paid and nonassessable.  Borrower has no issued and
outstanding shares of preferred stock.  Except for approximately 1,610,000
shares of common



6

 

--------------------------------------------------------------------------------

 

stock reserved for issuance pursuant to outstanding stock options and warrants
or available for issuance under existing equity plans, and approximately
1,380,000 shares of common stock reserved for issuance pursuant to that November
2012 Note previously made by Borrower to Lender, as of the date hereof, no
person or entity has any agreement, subscription, option or any other right or
commitment entitling such person or entity to acquire any shares of common stock
from Borrower.  Borrower has a sufficient number of authorized and unissued
shares of common stock to provide for the Common Stock Conversion set forth in
this Note.

            6.            Representations and Warranties of Lender.  As a
material inducement of the Borrower to issue the securities evidenced by this
Note, the Lender represents and warrants to the Borrower that:

6.1      Organization; Powers.  Lender is a duly organized and validly existing
limited liability company, is in good standing under the laws of Delaware, and
has all requisite limited liability company power and authority to purchase the
Note and common stock into which this Note is convertible.

6.2      Authorization; Enforceability.  Lender has all necessary limited
liability company power, authority and legal right to execute, deliver and
perform its obligations under this Note and the Security Agreement (as defined
below); the execution, delivery and performance by Lender of this Note and the
Security Agreement have been duly authorized by all necessary corporate action
on its part (including, without limitation, any required shareholder approvals);
and each of this Note and the Security Agreement has been duly and validly
executed and delivered by Lender and constitutes, and the Security Agreement
when executed and delivered by Lender will constitute, its legal, valid and
binding obligations, enforceable against Lender in accordance with their
respective terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

6.3      Purchase Entirely for Own Account.  The securities to be received by
Lender hereunder will be acquired for Lender’s own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act of 1933, as amended (the “1933 Act”), and Lender
has no present arrangement or intention of selling, granting any participation
in, or otherwise distributing the same in violation of the 1933 Act without
prejudice, however, to Lender’s right at all times to sell or otherwise dispose
of all or any part of such securities in compliance with applicable federal and
state securities laws.  Nothing contained herein shall be deemed a
representation or warranty by Lender to hold the securities for any period of
time.  Lender is not a broker-dealer registered with the U.S. Securities and
Exchange Commission (the “SEC”) under the 1934 Act or an entity engaged in a
business that would require it to be so registered.



7

 

--------------------------------------------------------------------------------

 

6.4      Investment Experience.  Lender acknowledges that it can bear the
economic risk and complete loss of its investment in the securities and has such
knowledge, sophistication and experience in financial or business matters that
it is capable of evaluating the merits and risks of the investment contemplated
hereby.

6.5      Disclosure of Information.  Lender has had an opportunity to receive
all information related to the Borrower requested by it (including all of
Borrower’s filings pursuant to the 1934 Act) and to ask questions of and receive
answers from the Borrower regarding the Borrower, its subsidiaries, their
respective businesses and the terms and conditions of the offering of the
securities.  Neither such inquiries nor any other due diligence investigation
conducted by Lender shall modify, limit or otherwise affect Lender’s right to
rely on the Borrower’s representations and warranties contained in this Note or
the Security Agreement.

6.6      Restricted Securities.  Lender understands that the securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Borrower in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

6.7      Accredited Investor.  At the time Lender was offered the securities it
was, and at the date hereof it is, and on the date it converts any portion of
the Note it will be, an “accredited investor” as defined in Rule 501(a) of
Regulation D, as amended, under the 1933 Act.

6.8      No General Solicitation.  Lender did not learn of the investment in the
securities as a result of any general solicitation or general advertising.

            7.            Events of Default.  The occurrence of any of the
following events shall constitute an “Event of Default”:

7.1      Borrower shall fail, for any reason, to make any principal payment when
due;

7.2      Borrower shall fail to pay any interest payable hereunder within thirty
(30) days after the date when due;

7.3      a proceeding or case shall be commenced, without the application or
consent of Borrower, in any court of competent jurisdiction, seeking (i)
Borrower’s reorganization, liquidation, dissolution, arrangement or winding-up,
or the composition or readjustment of Borrower’s debts, (ii) the appointment of
a receiver, custodian, trustee, examiner, liquidator or the like of Borrower or
of all or any substantial part of Borrower’s assets, or (iii) similar relief in
respect of Borrower under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of sixty (60) or more days;



8

 

--------------------------------------------------------------------------------

 

7.4      an order for relief against Borrower shall be entered in an involuntary
case under the Federal Bankruptcy Code of 1978, as amended from time to time,
presently codified as Title 11 of the United States Code (the “Bankruptcy
Code”);

7.5      Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee, examiner or liquidator
of itself or of all or a substantial part of its assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code, (iv) file a petition seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganization, liquidation,
dissolution, arrangement or winding-up or composition or readjustment of debts,
(v) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Bankruptcy Code or (vi) take any action for the purpose of effecting any of the
foregoing;

7.6      Borrower breaches any of its representations, warranties contained in
this Note or the Security Agreement in any material respect and such breach is
not cured within ten (10) days after written notice thereof to Borrower.

            8.            Remedies.

8.1      Upon the occurrence and during the continuance of any Event of Default
described in Sections 7.3, 7.4 or 7.5 (any such Event of Default, an “Insolvency
Event”) (i) all amounts payable by Borrower pursuant to this Note shall become
immediately due and payable, without presentment, demand, notice, protest or
other requirements of any kind (all of which are hereby expressly waived by
Borrower) and (ii) Lender shall be entitled to exercise any and all remedies
available to Lender at law or in equity.

8.2      Upon the occurrence and during the continuance of any Event of Default
other than an Insolvency Event, (i) Lender may, by written notice to Borrower,
declare all amounts payable by Borrower pursuant to this Note to be due and
payable, and all such amounts shall immediately become due and payable and (ii)
Lender shall be entitled to exercise any and all remedies available to Lender at
law or in equity.  Written notice pursuant to this clause (b) shall be
sufficient if it is addressed to Borrower and states that such an Event of
Default has occurred and Lender is providing notice that all amounts due and
payable pursuant to this Note are immediately due and payable in accordance with
this clause (b).

            9.            Default Interest.  Upon the occurrence and during the
continuance of an “Event of Default,” interest shall accrue on the unpaid
Principal Amount at the rate of interest specified in Section 2 PLUS three
percent (3%) per annum, or such lower maximum amount of interest permitted to be
charged under applicable law.

            10.            Security.  The obligations of Borrower to Lender
under this Note are secured pursuant to that certain Security Agreement between
Borrower and Lender dated as of November 23, 2012, as amended by that certain
Amendment Number One to Security Agreement between



9

 

--------------------------------------------------------------------------------

 

Borrower and Lender of even date herewith (as the same may be further amended
from time to time, the “Security Agreement”).  In addition to the rights and
remedies given it pursuant to the Security Agreement, Lender shall have all
those rights and remedies allowed by applicable laws.  The rights and remedies
of Lender are cumulative and recourse to one or more right or remedy shall not
constitute a waiver of the others.  Borrower shall be liable for all
commercially reasonable costs, expenses and attorneys’ fees incurred by Lender
in connection with the collection of the indebtedness evidenced by the Note.

            11.            Registration Rights.  Lender shall have registration
rights with respect to all shares of Common Stock into which this Note is
convertible.  Lender and Borrower shall negotiate in good faith the terms of a
registration rights agreement providing Lender with demand, “piggyback” and S-3
registration rights and other customary terms and conditions as soon as
reasonably practicable after the date of this Note.

            12.            Notices.  Any notice, demand, communication or other
document required, permitted, or desired to be given under this Note or the
Security Agreement shall be in writing and shall be delivered personally or sent
by United States registered or certified mail, return receipt requested, postage
prepaid, by Federal Express or other reputable overnight courier, or by
facsimile (with confirmation of receipt), and addressed to the party at the
respective numbers and/or addresses set forth below, and the same shall be
deemed given and effective (i) upon receipt or refusal if delivered personally
or by hand delivered messenger service, (ii) the date received or refused if
sent by Federal Express or other reputable overnight courier, (iii) the date
received or refused if mailed by United States registered or certified mail,
return receipt requested, postage prepaid, and (iv) the date received if sent by
facsimile or electronic mail during normal business hours of the recipient and
on the next business day if sent after normal business hours of the
recipient.  A party may change its address for receipt of notices by service of
a notice of such change in accordance herewith.

If to Lender:            Digipac, LLC
One Hughes Center Drive
Unit 1601
Las Vegas, NV 89169
Facsimile:
Electronic mail:
Attention:  Mr. Kai-Shing Tao

If to Borrower:            Remark Media, Inc.
Six Concourse Parkway
Suite 1500
Atlanta, GA 30328
Facsimile: N/A
Electronic mail:
Attention:  General Counsel

            13.            Captions; Interpretation.  The captions and headings
of Sections and paragraphs of this Note are for convenience only and are not to
be considered as defining or limiting in any way, the scope or intent of the
provisions hereof.  The term “Borrower” shall include each person



10

 

--------------------------------------------------------------------------------

 

and entity now or hereafter liable hereunder, whether as maker, successor,
assignee or endorsee, each of whom shall be jointly, severally and primarily
liable for all of the obligations set forth herein.

            14.            Merger.  This Note and the Security Agreement
constitutes the entire agreement of the parties with respect to the transactions
contemplated herein and therein, and all prior discussions, negotiations and
document drafts with respect to the transactions contemplated hereby and thereby
are merged herein and therein.

            15.            Expenses.  Borrower agrees to pay or reimburse the
Lender for: (a) all reasonable out-of-pocket costs and expenses of Lender
(including, without limitation, the fees and expenses of Eisner Kahan Gorry
Chapman Ross & Jaffe, a Professional Corporation, counsel to Lender) in
connection with (i) the negotiation, preparation, execution and delivery of this
Note and the extension of credit hereunder and (ii) the negotiation or
preparation of any modification, supplement or waiver of any of the terms of
this Note (whether or not consummated); and (b) all reasonable out-of-pocket
costs and expenses of the Lender (including, without limitation, fees and
expenses of legal counsel) in connection with (i) any Event of Default and any
enforcement or collection proceedings resulting therefrom, including, without
limitation, all manner of participation in or other involvement with (x)
bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 15.

            16.            Modification; Waiver.  No modification, waiver,
amendment, discharge or change of this Note shall be valid unless the same is in
writing and signed by the Lender.  No waiver of any breach or default hereunder
shall constitute or be construed as a waiver by Lender of any subsequent breach
or default or of any breach or default of any other provision of this Note,
unless specifically set forth in a writing executed by Lender.  To the extent
permitted by applicable law, Borrower waives all rights and benefits of any
statute of limitations, moratorium, reinstatement, marshalling, forbearance,
valuation, stay, extension, redemption, appraisement or exemption now provided
or which may hereafter be provided by law, both as to itself and as to all of
its properties, real and personal, against the enforcement and collection of the
indebtedness evidenced hereby.

            17.            Governing Law.  MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE UNDER OR RELATING TO THIS NOTE OR THE SECURITY AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.

            18.            Consent to Jurisdiction.  BORROWER HEREBY CONSENTS TO
THE SOLE AND EXCLUSIVE JURISDICTION AND VENUE IN THE FEDERAL OR STATE COURTS IN
NEW YORK COUNTY, NEW YORK, AND AGREES THAT ALL DISPUTES BASED ON OR ARISING OUT
OF THIS NOTE OR THE SECURITY AGREEMENT SHALL ONLY BE



11

 

--------------------------------------------------------------------------------

 

SUBMITTED TO AND DETERMINED BY SAID COURTS, WHICH SHALL HAVE SOLE AND EXCLUSIVE
JURISDICTION.

            19.            Time is of the Essence.  Time is hereby declared to
be of the essence of this Note and every portion hereof and thereof.

            20.            Attorneys’ Fees.  In the event of any dispute arising
out of, or in connection with, this Note, the prevailing party shall be entitled
to its reasonable attorneys’ fees and costs.

            21.            Severability.  If any provision or provisions, or if
any portion of any provision or provisions, in this Note or the Security
Agreement is found by a court of competent jurisdiction to be in violation of
any applicable law, and if such court declares such portion, provision, or
provisions of this Note or Security Agreement to be illegal, invalid, unlawful,
void or unenforceable as written, then it is the intent of all parties hereto
that such portion, provision, or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, and that the
remainder of this Note or Security Agreement shall be construed as if such
illegal, invalid, unlawful, void, or unenforceable portion, provision, or
provisions were not contained herein or therein, and that the rights,
obligations, and interests of Borrower and Lender under the remainder of this
Note and the Security Agreement shall continue in full  force and effect.

            22.            Assignment.  Borrower may not assign this Note or the
Security Agreement without the prior written consent of Lender.  Lender may
assign or transfer this Note and the Security Agreement without the prior
written consent of Borrower.

            23.            Savings Clause.  Nothing contained in this Note shall
be deemed to establish or require the payment of a rate of interest or other
charges in excess of the maximum interest rate permitted by applicable law.  In
the event that the rate of interest required to be paid or other charges
hereunder exceed the maximum interest permitted by such law, any payments in
excess of such maximum shall be credited against amounts owed by Borrower to
Lender.

[Remainder of Page Intentionally Left Blank]

 

12

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned parties have caused the due execution of
this Note as of the day and year first herein above written.

 

REMARK MEDIA, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Bradley T. Zimmer

 

 

Name:

Bradley T. Zimmer

 

 

Title:

Chief Operating Officer & General Counsel

 

 

ACCEPTED BY:

 

DIGIPAC, LLC,
a Delaware limited liability company

 

 

By:

/s/ Kai-Shing Tao

 

Name:

Kai-Shing Tao

 

Title:

Manager

 

 

 



13

 

--------------------------------------------------------------------------------